Case 8:19-cv-01372-JVS-JDE Document 36 Filed 11/25/20 Page 1 of 2 Page ID #:164




   1   JOHN R. HABASHY – SBN 236708
       (john@lexiconlaw.com)
   2
       LEXICON LAW GROUP
   3   633 W. Fifth St., 28th Floor
       Los Angeles, CA 90071
   4
       Tele: 213-233-5900 / Fax: 888-373-2107
   5
       Local Counsel for Plaintiff and the Proposed Class
   6
       Ryan M. Kelly (pro hac vice admitted)
   7
       (rkelly@andersonwanca.com)
   8   ANDERSON + WANCA
       3701 Algonquin Road, Suite 500
   9
       Rolling Meadows, IL 60008
  10   Tele: 847-368- 1500 / Fax: 847-368-1501
  11
       Counsel for Plaintiff and the Proposed Class
  12
                         UNITED STATES DISTRICT COURT
  13
                        CENTRAL DISTRICT OF CALIFORNIA
  14
  15   CARDIOLOGY ASSOCIATES
       MEDICAL GROUP, INC., a California Case No.: 8:19-cv-01372
  16
       corporation, individually and as the
  17   representative of a class of similarly-
       situated persons,                       JOINT STIPULATION
  18                                           OF DISMISSAL
                                  Plaintiff,
  19                v.
  20                                             Judge: Hon. James V. Selna
       APPLIED CARDIAC SYSTEMS,
  21   INC. a California corporation, and
       ACS DIAGNOSTICS, INC., a Nevada
  22                                             Case Filed: July 15, 2019
       corporation,
  23                          Defendants.
  24
  25
  26
  27
  28
Case 8:19-cv-01372-JVS-JDE Document 36 Filed 11/25/20 Page 2 of 2 Page ID #:165




   1         Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), Plaintiff, Cardiology
   2
       Associates Medical Group, Inc., and Defendants, Applied Cardiac Systems, Inc.
   3
       and ACS Diagnostics, Inc., hereby stipulate to the dismissal of this action with
   4
   5   prejudice as to Plaintiff’s individual claims, class allegations without prejudice,
   6
       each side to bear its own costs and attorney fees.
   7
                                      Respectfully submitted,
   8
   9
                                      ANDERSON + WANCA
  10
       Dated: November 25, 2020       By: s/ Ryan M. Kelly
  11                                  Attorneys for Plaintiff,
                                      CARDIOLOGY ASSOCIATES MEDICAL
  12                                  GROUP, INC.
  13
                                      CALL & JENSEN
  14
       Dated: November 25, 2020       By: s/ Kent Christensen
  15                                  Attorneys for Defendants,
                                      APPLIED CARDIAC SYSTEMS, INC.
  16                                  ACS DIAGNOSTICS, INC.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -1-
